January 15, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                       ANTHONY JOHNSON, Appellant

NO. 14-11-00842-CV                         V.

          THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                   AND JUDITH JOHNSON, Appellees
                  ________________________________



      This cause, an appeal from the “ORDER ON MOTION TO TERMINATE
CHILD SUPPORT AND WAGE WITHHOLDING ORDER,” signed August 29,
2011, was heard on the transcript of the record. We have inspected the record and
find no error in the order. We order the order of the court below AFFIRMED.

       We order appellant, Anthony Johnson, to pay all costs in this appeal. We
further order the decision certified below for observance.